Citation Nr: 1505712	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 30 percent prior to May 10, 2012 for posttraumatic stress disorder (PTSD) and 50 percent since.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a May 2011 Board hearing before the undersigned at the St. Petersburg RO. A transcript of the hearing has been associated with the file.  The claim concerning a higher rating for PTSD was remanded by the Board in September 2011.  Following a VA examination, the Veteran was awarded a higher 50 percent rating effective May 10, 2012.  As this was not the maximum possible rating, the question remains as to whether he is entitled to an even higher one.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

At the Veterans May 2011 hearing, he alleged that his PTSD rendered him unable to secure and maintain gainful employment.  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Board must remand the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The Veteran last received a VA compensation examination to assess the severity of his PTSD in May 2012.  In the January 2015 appellant brief, the Veteran's representative requested that he be afforded a new VA examination to better assess the current severity of the condition.  Thus, upon remand he should be afforded a new examination for this purpose.  The issue of entitlement to a TDIU is intertwined with the Veteran's PTSD rating; thus it is also remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran a VA examination to assess the current nature and severity of his service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the electronic record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.

3. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.
 
4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




